Opinion issued October 27, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00531-CV
                            ———————————
                        ELSA RODRIGUEZ, Appellant
                                        V.
      MARTIN, DISIERE, JEFFERSON & WISDOM L.L.P., Appellee



                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-50657


                          MEMORANDUM OPINION

      Appellant, Elsa Rodriguez, has filed a motion to dismiss her appeal, stating

that she has filed a notice of non-suit with prejudice in the underlying trial court

proceeding. See TEX. R. APP. P. 42.1(a)(1). The motion contains a certificate of

conference stating that appellee’s counsel has been contacted and is unopposed to
this motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No other party has filed a

notice of appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f).

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Brown.